Citation Nr: 1216871	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  05-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1961 to April 1969 and from October 1970 to August 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In relevant part, in February 2009, the Board remanded the claim for hypertension to the RO via the Appeals Management Center for an opinion as to the etiology of the of the Veteran's hypertension, including whether his PTSD caused or aggravated his hypertension.  The case was returned to the Board.  In May 2010, the Board determined that the mandates of the remand were not substantially complied with and ordered further development.  During the pendency of the 2010 remand, additional treatment reports were received and after a review of the 2011 VA medical opinion, which did not fully address all of the theories of entitlement presented, the Board sought another supplemental opinion.  In February 2012, the Board obtained a supplemental opinion so as to ascertain the etiology of the Veteran's hypertension.  Given the aforementioned development and the ultimate disposition reached below, the Board finds that all requested development has been completed and the claim is ripe for adjudication.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's hypertension is aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The Veteran's hypertension is chronically aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

The Veteran contends his hypertension is the result of his already service-connected PTSD.  Specifically, he argues that his hypertension was aggravated either by his PTSD or as a result of the medications he has been prescribed to manage his PTSD.  When determining service connection, all potential theories of entitlement, direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, a disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2011).  Establishing service connection on this secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Here, there is no disputing the Veteran suffers from hypertension.  The Veteran received a diagnosis of hypertension in October 2003.  In support of his claim, he submitted private treatment records from several physicians, dated from August 1996 to February 2008, showing treatment beginning in October 2003.  Also, the Veteran's VA treatment records from June 2005 to May 2011 showing continuous treatment for hypertension are associated with the claims file.  Additionally, the October 2007 and April 2009 VA examiners also noted diagnoses for hypertension.  So the only remaining concern is whether this disorder is due directly to his military service or secondarily attributable to his service-connected PTSD.

In October 2007, the Veteran received a diagnosis of PTSD.  At that time, the VA examiner noted the Veteran's self-reported 15 year history of hypertension and included a diagnosis of hypertension under Axis III.  By way of a rating decision also dated in October 2007, service connection for PTSD was granted and rated as 30 percent disabling.  

In February 2009, the Board remanded this claim to the RO for an opinion as to the etiology of the Veteran's hypertension, including whether his PTSD caused or aggravated his hypertension.  

The Veteran was scheduled for this requested VA examination in April 2009.  At that time, the VA examiner noted the Veteran was taking Valsartan and Hydrochlorothiazide to control his hypertension.  However, the examiner concluded that the Veteran's hypertension was not due to his military service, his service-connected PTSD, or aggravated by his service-connected PTSD because there was no diagnosis of hypertension while he was in the military.  The examiner indicated he did not review the Veteran's private treatment records, and the Board indicated in a subsequent May 2010 remand that these private treatment records were received after the April 2009 examination.  However, and more importantly, the examiner also did not offer a rationale to support his conclusions.  

Thereafter, in May 2010, the Board attempted to remedy the deficiencies in the April 2009 examination by obtaining an addendum from the same VA examiner.  In August 2010, the examiner reiterated the findings that there was no evidence of hypertension while the Veteran was in the military.  Further, the examiner conceded that PTSD or emotional stress in the short term can elevate blood pressure.  However, it does not cause persistent elevation in blood pressure, so it does not cause true hypertension with its associated consequences.  Therefore, the examiner again found the Veteran's hypertension was not due to his service connected PTSD.  Unfortunately, the examiner did not comment on whether any medications used to control PTSD symptoms can cause or aggravate hypertension.  Therefore, a second addendum was obtained in May 2011.  

In May 2011, the examiner noted the Veteran was prescribed Citalopram in July 2005 and Mirtazapine for his PTSD symptoms.  The side effects of Mirtazapine include drowsiness and low blood pressure.  Therefore, the examiner concluded that the Veteran's hypertension is not caused by or a result of his service connected PTSD medications of Mirtazapine and Citalopram.  Unfortunately, the examiner did not discuss any possible side effects of Citalopram and also did not render an opinion as to aggravation of hypertension due to these PTSD medications.  

In order to obtain sufficient medical comment on the etiology of the Veteran's hypertension, the Board requested a VHA medical opinion in February 2012.  In April 2012, a cardiologist submitted this requested opinion.  After reviewing a completed list of the Veteran's medication, the cardiologist determined that the level of probability that hypertension had its onset during service cannot be accurately ascertained because there is not an accurate accounting of the time of onset of the current hypertension.  Concerning the question of whether the Veteran's hypertension is proximately due to his service-connected PTSD, the cardiologist determined that that it seems unlikely that hypertension is proximately due to the Veteran's medications used to treat PTSD.

Finally, as for the question of whether PTSD or PTSD medications may have aggravated the Veteran's hypertension (meaning, having undergone a permanent increase in severity), the cardiologist reviewed the medical literature on this issue.  It was reported that the medical literature produced conflicting opinions as to the associated between PTSD and hypertension.  However, given this conflicting data, the cardiologist stated that it seems reasonable that there may be a 50 percent probability that the Veteran's hypertension is aggravated by his service-connected PTSD.  The examiner was careful to distinguish this determination from a finding that the Veteran's medications for PTSD aggravated his hypertension.  Nevertheless, he associated the Veteran's hypertension with the service-connected PTSD, to in turn warrant granting service connection for hypertension on this secondary basis.  See again 38 C.F.R. § 3.310(a) and (b).

When resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for hypertension as secondary to PTSD is warranted.  The appeal is granted.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


